Citation Nr: 0523440	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  02-20 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for gastric ulcer with mild 
epigastric cramps (gastrointestinal disability).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to February 
1971, including service in the Republic of Vietnam from June 
1969 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the veteran's 
application to reopen a claim of service connection for 
gastric ulcer with mild gastric cramps.  The veteran 
perfected a timely appeal of this determination to the Board.  

In the December 2001 rating decision, the RO also granted 
service connection for left knee disability and bilateral 
hearing loss, and assigned initial 10 percent and 
noncompensable evaluations for those conditions.  Although 
the veteran perfected an appeal challenging the initial 
evaluations, when this matter was previously before the Board 
in April 2004, the Board denied these claims.  In the April 
2004 decision, the Board also determined that service 
connection was not warranted for right knee, bilateral foot 
and psychiatric disabilities, as well as for sleep disorder.  
As such, none of these issues is before the Board.

In the April 2004 decision, the Board granted the veteran's 
application to reopen his claim of service connection for 
gastrointestinal disability and remanded the matter for 
further development and de novo consideration.  Because the 
RO has denied the veteran's reopened claim, this matter has 
been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

Resolving all reasonable doubt in the veteran's favor, his 
gastroesophageal reflux disease (GERD) had its onset during 
service.


CONCLUSION OF LAW

GERD was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b), 
7104(a) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

Background and Analysis

The veteran asserts, in essence, that he has had had 
gastrointestinal problems since service and that service 
connection is thus warranted.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The service medical records show that in November 1968 the 
veteran was diagnosed as having mild gastroenteritis, and in 
April 1969, he was seen for complaints of mild epigastric 
cramping; he was prescribed medication by a service physician 
to treat the condition, which was discontinued in May 1969.  
At service separation, he neither complained of nor was 
diagnosed as having a gastrointestinal disability.

The veteran essentially maintains that at the time of his 
separation from active duty, he was so happy to be discharged 
and that he did not complain of any gastrointestinal 
problems, although they have been chronic since his period of 
active duty.  In addition, his spouse, in a signed, February 
2005 statement, reports that the veteran has had 
gastroesophageal reflux symptoms since he was separated from 
service.

In light of the foregoing, and because it is clear that the 
veteran currently suffers from GERD, the Board will focus its 
discussion to the medical evidence that addresses whether the 
veteran's current gastrointestinal disability is related to 
service or to an injury or event of service origin.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  In 
this regard, the Board notes that after reopening this claim 
in April 2004, the Board determined that the matter needed to 
be remanded for further development because there was no 
competent evidence of record addressing whether it was at 
least as likely as not that the veteran current 
gastrointestinal disability was related to service.  

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson 
v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), citing its decision in Madden, recognized that that 
Board had inherent fact-finding ability.  Id. at 1076; see 
also 38 U.S.C.A. § 7104(a).  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has declared 
that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this regard, where, as here, the Board is presented with 
conflicting medical evidence, it is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Further, both 
the Federal Circuit and Court have specifically rejected the 
"treating physician rule."  White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Instead, in offering guidance on the assessment of 
the probative value of medical opinion evidence, the Court 
has instructed that it should be based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  Claiborne v. Nicholson, 
19 Vet. App. 181 (2005); Guerrieri v. Brown, 4 Vet. App. at 
470-71.

There are two medical opinions of record that discuss the 
onset and etiology of the veteran's gastrointestinal 
disability.  In a February 2005 report, Dr. Jeffrey R. Green 
noted the veteran's service during the Vietnam era and 
indicated that he had treated him for many years for gastric 
ulcer with epigastria cramps.  Dr. Green opined that the 
veteran's gastrointestinal disability had its onset during 
his period of active service.

In April 2005, the veteran was afforded a formal VA 
examination to assess whether his current gastrointestinal 
disability was related to or had its onset during service.  
The examiner noted that the veteran was seen during service 
for peptic ulcers and that he complained of having frequent 
heartburn and indigestion, as well as episodic nausea and 
vomiting.  After conducting a physical examination, the 
examiner diagnosed the veteran as having GERD and opined that 
because the veteran had only one documented episode of 
abdominal pain during service, and since he denied having 
gastrointestinal problems at discharge, it was less likely 
than not that this condition was related to service.

The veteran and his spouse are competent to report he has had 
a continuity of gastrointestinal symptoms since service.  See 
38 C.F.R. § 3.159(a)(2); see also Charles v. Principi, 16 
Vet. App. 370, 374 (2002).  Further, in light of Dr. Green's 
medical opinion, and with resolution of all reasonable doubt 
in the veteran's favor, the Board finds that the evidence is 
at least in equipoise and that service connection is thus 
warranted for the veteran's GERD.  In reaching this 
determination, the Board points out that the April 2005 VA 
examiner did not address Dr. Green's opinion.  More 
significantly, as discussed above, the veteran was seen on 
several occasions during service for gastrointestinal 
problems, and both he and his spouse have stated that the 
veteran has suffered from similar gastrointestinal symptoms 
since that time.  As such, because the April 2005 VA 
examiner's assessment is compromised by his factual error, 
i.e., his statement regarding the frequency of the veteran's 
in-service treatment, the Board finds Dr. Green's impression 
at least as probative.  As such, with resolution of all 
reasonable doubt in the veteran's favor, the Board concludes 
that service connection for GERD is warranted.  


ORDER

Service connection for gastroesophageal reflux disease is 
granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


